EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Cole on 3/1/2021.

The application has been amended as follows: 

Claim 1:  An alloying-element additive member for a copper melt formed by melting a base material including copper in manufacturing a copper alloy, the alloying-element additive member comprising:

a single layer wire-shaped core consisting of only one alloy element selected from the group consisting of Ti, Be, Mn, and Y; and

an outer layer material consisting of copper and directly covering the core,

wherein the ratio by weight of copper to the element forming the single layer wire-shaped core is selected such that the alloying-element additive member has a liquid phase in a temperature range of not more than a melting point of copper in an element phase diagram of the copper alloy formed by the alloying-element additive member and the copper melt.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a wire consisting of a Ti, Be, Mn, or Y core and a directly-covering Cu sheath, wherein the ratio by weight of copper to the element forming the single layer wire-shaped core is selected such that the alloying-element additive member has a liquid phase in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786